                 Case 1:19-cr-00869-ER Document 83 Filed 06/03/21 Page 1 of 2




(212) 373-3250

(212) 492-0250

lreisner@paulweiss.com


         June 3, 2021



         Via ECF

         Honorable Edgardo Ramos
         United States District Judge
         United States Courthouse
         40 Foley Square
         New York, NY 10007

                         Re:    United States v. Neil Cole,
                                19 Cr. 869 (ER)

         Dear Judge Ramos:

                         On behalf of Neil Cole, we oppose the government’s request to adjourn
         the July 6 trial date in this case. Any further delay is unwarranted and further prejudices
         Mr. Cole’s right to a speedy trial.

                         Trial in this matter was initially scheduled for May 11, 2020. That date
         was adjourned as a result of the COVID-19 pandemic and for many months thereafter no
         new trial date was set. On August 11, 2020, the Court set a new control date of February
         8, 2021. On January 5, 2021, that date also was adjourned. On March 1, 2021, the Court
         informed the parties that a trial date had not been assigned and that a trial date in the third
         quarter of 2021 would be requested. Accordingly, all concerned recognized that a July
         trial date was possible. On June 1, the Court informed the parties that a July 6, 2021 trial
         date had been assigned.

                         The fact that two of the three members of the prosecution team have a
         separate trial scheduled to begin on June 14 is not a proper basis for adjournment. The
         government has had an extensive period of time to prepare for trial, including nearly 18
         months since the indictment was unsealed and more than three months since the Court
        Case 1:19-cr-00869-ER Document 83 Filed 06/03/21 Page 2 of 2




Honorable Edgardo Ramos                                                                     2


informed the parties that it would request a trial date in the third quarter of this year. The
government was fully aware that trial could be scheduled for July. The defense
understood this possibility as well and prepared accordingly.

                Further delay of the trial date would prejudice Mr. Cole and his right to a
speedy trial. This case involves events that took place almost eight years ago and more
than a year has passed since trial was originally scheduled. Any further fading of
recollections, increased staleness of the evidence and inability of the defense to make
effective use of discovery materials due to the passage of time will impose significant
additional prejudice on Mr. Cole. The interests of justice require that Mr. Cole be
afforded the soonest possible trial date.1

             Accordingly, we respectfully request that the government’s request for an
adjournment be denied.


                                         Respectfully submitted,

                                         /s/ Lorin L. Reisner
                                         Lorin L. Reisner
                                         Richard C. Tarlowe


cc:      Counsel of Record (by ECF)




1
      The government’s assertion that its case in chief will “last up to four weeks” is
      inconsistent with the government’s prior estimate that “the government’s case would
      be about two weeks.” See Pretrial Conf. Tr. 12/10/2019 at 6:9–10. The government’s
      characterization of this case involving “conduct that took place over several years”
      ignores that the charges are limited to conduct in three discrete quarters.
